Title: From George Washington to John Harvie, 29 February 1784
From: Washington, George
To: Harvie, John



Sir,
Mount Vernon 29th Feby 1784

I have received, & thank you for your obliging favor of the 21st in answer to my letter of the 10th—I will write to the Surveyors of Augusta & Botetourt for information in those matters which the Land office is unable to give me: for sure I am, I have warrants somewhere which ought, long ’ere this, to have been

executed. The two Surveys of which you sent me copies, I should be glad to have patents for, reciting the right under which I hold them, as soon as it is convenient to yourself. I have the honor to be &ca

G: Washington

